      Case 2:20-cv-00460-WBS-EFB Document 8 Filed 06/19/20 Page 1 of 2

     Brandon R. McKelvey (CA Bar No. 217002)
 1     Email: brandon@medinamckelvey.com
     Allison S. Hyatt (CA Bar No. 217567)
 2     Email: allison@medinamckelvey.com
     Timothy B. Nelson (CA Bar No. 235279)
 3     Email: tim@medinamckelvey.com
     MEDINA McKELVEY LLP
 4   983 Reserve Drive
     Roseville, California 95678
 5   Telephone: (916) 960-2211
     Facsimile: (916) 742-5488
 6
     Counsel for Defendants POCH STAFFING, INC. and
 7   MIDWEST CONSTRUCTION SERVICES, INC.
 8   Kane Moon (CA Bar No. 249834)
      E-mail: kane.moon@moonyanglaw.com
 9   H. Scott Leviant (CA Bar No. 200834)
      E-mail: scott.leviant@moonyanglaw.com
10   Lilit Ter-Astvatsatryan (CA Bar No. 320389)
      E-mail: lilit@moonyanglaw.com
11   MOON & YANG, APC
     1055 W. Seventh St., Suite 1880
12   Los Angeles, California 90017
     Telephone: (213) 232-3128
13   Facsimile: (213) 232-3125
14   Counsel for Plaintiff VIRGINIA SAMUELS
15                              UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
     VIRGINIA SAMUELS, individually, and on          CASE NO.: 2:20-cv-00460-WBS-EFB
18   behalf of all others similarly situated;        ORDER APPROVING JOINT
                                                     STIPULATION TO STAY ACTION
19                 Plaintiff,                        PENDING DECISION REGARDING
20   v.                                              FMCSA PREEMPTION

21   POCH PERSONNEL, INC., a Michigan                [Filed concurrently with Joint Stipulation to
     corporation dba TRILLIUM STAFFING               Stay Action Pending Mediation and Decision
22   SOLUTIONS; POCH STAFFING, INC. a                Regarding FMCSA Preemption]
     Michigan corporation dba TRILLIUM
23   STAFFING dba TRILLIUM                           Action Filed:       January 3, 2020
     CONSTRUCTION SERVICES; MIDWEST                  Date Removed Filed: February 28, 2020
24
     CONSTRUCTION SERVICES, INC., a
25   Michigan corporation dba TRILLIUM
     DRIVERS; TRILLIUM DRIVER
26   SOLUTIONS, INC., a Michigan corporation;
     and DOES 1 through 10, inclusive,
27

28                 Defendants
                                                   -1-
     ORDER APPROVING JOINT STIPULATION TO STAY ACTION PENDING DECISION REGARDING FMCSA
                                                                                PREEMPTION
                                                            CASE NO.: 2:20-cv-00460-WBS-EFB
      Case 2:20-cv-00460-WBS-EFB Document 8 Filed 06/19/20 Page 2 of 2

 1          Having read and considered the Parties’ Joint Stipulation to Stay Action Pending
 2   Decision Regarding FMCSA Preemption, and finding good cause, the Court approves the Joint
 3   Stipulation and orders that this matter is completely stayed until thirty (30) days after the
 4   Ninth Circuit issues its decision in the consolidated challenge to the Federal Motor Carrier
 5   Safety Administration’s preemption decision (Intl Brotherhood of Teamsters, et al v. FMCSA,
 6   Case Number 18-73488; IBT, et al. v. FMCSA, Case Number 19-70323; Labor Commissioner
 7   State of CA v. FMCSA, Case Number 19-70329; Duy Ly, et al. v. FMCSA, Case Number 19-
 8   70413).   The parties shall file a joint status report within 14 days of the Ninth Circuit’s
 9   decision. The June 22, 2020 schedule conference date is vacated.
10          IT IS SO ORDERED.
11   Dated: June 18, 2020
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  -2-
     ORDER APPROVING JOINT STIPULATION TO STAY ACTION PENDING DECISION REGARDING FMCSA
                                                                                PREEMPTION
                                                            CASE NO.: 2:20-cv-00460-WBS-EFB
